DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 02/28/2022.
Claims 1-19 as presented on 02/28/2022 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9, 13.
	
	claim 1: the instant application is directed to a method and system of monitoring a dual-stage shock strut. Prior art references Fazeli (US PG Pub 20150267769A1) teaches “a method and system of monitoring condition of a shock strut” and Luce (US PG Pub 20180058985A1) teaches “a method for monitoring a shock strut”. However, the prior art are directed to single stage shock struts instead of dual-stage shock struts resulting in significant difference in system and method. Furthermore, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “determining, by the controller, a first secondary chamber pressure when the dual-stage shock strut is in the first state” and “determining, by the controller, a second secondary chamber pressure when the dual-stage shock strut is in the second state”. Particularly, “secondary chamber pressure” secondary chamber pressure, the shock strut stroke, the first ambient temperature, the second primary chamber pressure, the second secondary chamber pressure, and the second ambient temperature”, the determination utilizing the secondary chamber pressure allows the claim to overcome prior art. It is for these reasons that the applicants’ invention defines over the prior art of record.

claim 9: the instant application is directed to a method and system of monitoring a dual-stage shock strut. Prior art references Fazeli (US PG Pub 20150267769A1) teaches “a method and system of monitoring condition of a shock strut” and Luce (US PG Pub 20180058985A1) teaches “a method for monitoring a shock strut”. However, the prior art are directed to single stage shock struts instead of dual-stage shock struts resulting in significant difference in system and method. Furthermore, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “calculating, by a controller, a servicing condition of the dual-stage shock strut based upon: … a first secondary chamber pressure when the dual-stage shock strut is in the first state… a second secondary chamber pressure when the dual-stage shock strut is in the second state”. Particularly, “secondary chamber pressure” indicate a pressure measurement from secondary chamber for a dual-stage shock which allows the claim to overcome prior art. Lastly, “calculating, by a controller, a servicing condition of the dual-stage shock strut”, the calculation for servicing condition of the dual-stage shock strut utilizing the secondary chamber pressure allows the claim to overcome prior art. It is for these reasons that the applicants’ invention defines over the prior art of record.

claim 13: the instant application is directed to a method and system of monitoring a dual-stage shock strut. Prior art references Fazeli (US PG Pub 20150267769A1) teaches “a method and system of monitoring condition of a shock strut” and Luce (US PG Pub 20180058985A1) teaches “a method for monitoring a shock strut”. However, the prior art are directed to single stage shock struts instead of dual-stage shock struts resulting in significant difference in system and method. Furthermore, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “receiving, by the controller, a second shock strut pressure” and “receiving, by the controller, a fourth shock strut pressure”. Particularly, these limitation are farther narrowed down in claim 14 and 18 “the second shock strut pressure comprises a first secondary chamber pressure when the dual- stage shock strut is in the first state” and “the fourth shock strut pressure comprises a second secondary chamber pressure when the dual-stage shock strut is in the second state” indicate a pressure measurement from secondary chamber for a dual-stage shock which allows the claim to overcome prior art. Lastly, “calculating a servicing condition”, the calculation for servicing condition of the dual-stage shock strut utilizing the secondary chamber pressure allows the claim to overcome prior art. It is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668